[Cite as Haynes v. Haynes, 2017-Ohio-2718.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          WARREN COUNTY




STACY CROWDUS HAYNES,                           :
                                                          CASE NO. CA2016-07-067
        Plaintiff-Appellee,                     :
                                                                  OPINION
                                                :                  5/8/2017
   - vs -
                                                :

JOHN D. HAYNES, II,                             :

        Defendant-Appellant.                    :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                             Case No. 10DR33984



Stacy Crowdus Haynes, 933 Rainbow Court, Lebanon, Ohio 45036, plaintiff-appellee, pro se

John D. Smith Co., L.P.A., Andrew P. Meier, 140 North Main Street, Suite B, Springboro,
Ohio 45066, for defendant-appellant

Andrea G. Ostrowski, 20 South Main Street, Springboro, Ohio 45066, Guardian Ad Litem



        M. POWELL, J.

        {¶ 1} Defendant-appellant, John D. Haynes, II ("Father"), appeals from a judgment of

the Warren County Court of Common Pleas, Domestic Relations Division ("domestic

relations court"), certifying all matters concerning the care and custody of the parties' children

to the Warren County Court of Common Pleas, Juvenile Division ("juvenile court").
                                                                      Warren CA2016-07-067

       {¶ 2} Father and plaintiff-appellee, Stacy Crowdus Haynes ("Mother"), are the

parents of twin sons who are nine years old. The parties were divorced in April 2012. The

divorce decree incorporated the parties' shared parenting plan, which named each parent as

residential parent and legal custodian of the twins.

       {¶ 3} On August 12, 2015, upon being advised of a police investigation regarding

allegations of harm to the twins, a domestic relations court magistrate sua sponte suspended

Father's parenting time. Later that month, a complaint was filed in the juvenile court alleging

that the twins were abused and dependent. The juvenile court appointed a guardian ad litem

("GAL") for the children.

       {¶ 4} In October 2015, the GAL moved the domestic relations court to certify all

parenting issues concerning the twins to the juvenile court pursuant to R.C. 3109.06. Father

opposed the motion. The magistrate denied the GAL's motion, finding it was premature as

the juvenile court had not yet adjudicated the matter.

       {¶ 5} On December 21, 2015, the juvenile court adjudicated the twins abused and

dependent; a case plan was filed requiring both Father and Mother to complete certain

services. In January 2016, the GAL renewed her motion to certify all parenting issues

concerning the twins to the juvenile court. Father opposed the motion. On May 26, 2016,

the magistrate granted the GAL's motion and recommended that "all issues relative to the

allocation of parental rights and responsibilities be certified to the Warren County Juvenile

Court."

       {¶ 6} Father filed objections to the magistrate's decision, arguing that certification to

the juvenile court was improper because the latter had not consented to the transfer, and the

domestic relations court did not make a finding that it was in the best interest of the twins for

neither parent to have custody. In an amended decision filed on June 28, 2016, the

magistrate noted that the juvenile court had agreed to accept the transfer, and once again
                                               -2-
                                                                       Warren CA2016-07-067

granted the GAL's motion.

       {¶ 7} On June 20, 2016, the domestic relations court overruled Father's objections.

The domestic relations court found that because it had received written consent from the

juvenile court on June 14, 2016, certification of the case to the juvenile court was proper

under the first paragraph of R.C. 3109.06, and therefore, the domestic relations court was not

required to find it was in the best interest of the twins for neither parent to have custody.

       {¶ 8} Father now appeals, raising one assignment of error:

       {¶ 9} THE TRIAL COURT ERRED BY PERMANENTLY CERTIFYING ALL

PARENTING ISSUES TO THE JUVENILE COURT.

       {¶ 10} Father argues that certification to the juvenile court was improper under R.C.

3109.06 because, although the juvenile court consented to the transfer, the domestic

relations court never made the required finding under R.C. 3109.04(D)(2) that it was in the

best interest of the twins for neither parent to have custody. Father asserts that certification

under R.C. 3109.06 is proper only if (1) the juvenile court consents to the transfer, and (2) the

domestic relations court makes the best-interest finding under R.C. 3109.04(D)(2), as

mandated by the last paragraph of R.C. 3109.06 that "[a]ny disposition made pursuant to this

section … shall be made in accordance with [R.C.] 3109.04." Father further asserts the

juvenile court lacks jurisdiction to address parenting issues under R.C. 2151.23(F)(1)

because the domestic relations court never made the required best-interest finding under

R.C. 3109.04(D)(2).

       {¶ 11} R.C. 3109.06 governs certification to a juvenile court and provides in part that

              [A]ny court, other than a juvenile court, that has jurisdiction in
              any case respecting the allocation of parental rights and
              responsibilities for the care of a child under eighteen years of
              age and the designation of the child’s place of residence and
              legal custodian or in any case respecting the support of a child
              under eighteen years of age, may, on its own motion or on
              motion of any interested party, with the consent of the juvenile
                                               -3-
                                                                         Warren CA2016-07-067

              court, certify the record in the case or so much of the record and
              such further information, in narrative form or otherwise, as the
              court deems necessary or the juvenile court requests, to the
              juvenile court for further proceedings; upon the certification, the
              juvenile court shall have exclusive jurisdiction.

              In cases in which the court of common pleas finds the parents
              unsuitable to have the parental rights and responsibilities for the
              care of the child or children and unsuitable to provide the place
              of residence and to be the legal custodian of the child or
              children, consent of the juvenile court shall not be required to
              such certification.

              ***

              Any disposition made pursuant to this section, whether by a
              juvenile court after a case is certified to it, or by any court upon
              the death of a person awarded custody of a child, shall be made
              in accordance with sections 3109.04 and 3109.42 to 3109.48 of
              the Revised Code.

       {¶ 12} R.C. 3109.04, which generally governs allocation of parental rights and

responsibilities for the care of children, also addresses the certification of parenting issues to

a juvenile court, and provides, in relevant part, that

              If the court finds, with respect to any child under eighteen years
              of age, that it is in the best interest of the child for neither parent
              to be designated the residential parent and legal custodian of the
              child, it may commit the child to a relative of the child or certify a
              copy of its findings, together with as much of the record and the
              further information, in narrative form or otherwise, that it
              considers necessary or as the juvenile court requests, to the
              juvenile court for further proceedings, and, upon the certification,
              the juvenile court has exclusive jurisdiction.

R.C. 3109.04(D)(2).

       {¶ 13} As this court has previously stated, there are a number of means by which a

juvenile court may acquire jurisdiction over parenting matters. "Some require the juvenile

court to consent to the transfer. Others do not require consent, but mandate that the

transferring court make certain statutory findings in order for the transfer to be proper."

Thompson v. Valentine, 189 Ohio App.3d 661, 2010-Ohio-4075, ¶ 17 (12th Dist.).


                                               -4-
                                                                       Warren CA2016-07-067

       {¶ 14} R.C. 3109.04(D)(2) authorizes a domestic relations court to certify a case to the

juvenile court upon finding "that it is in the best interest of the child for neither parent to be

designated the residential parent and legal custodian of the child[,]" that is, upon finding it is

in in the best interest of the child for neither parent to have custody. Id. at ¶ 20.

       {¶ 15} "A juvenile court may also attain jurisdiction over a domestic relations case by

certification under R.C. 3109.06." Valentine, 2010-Ohio-4075 at ¶ 21. In the case at bar, the

GAL's motion to certify sought certification, and the domestic relations court granted the

motion, solely pursuant to the juvenile court's consent to transfer provision of R.C. 3109.06.

Under the plain terms of the statute, a domestic relations court may certify an action to the

juvenile court if it obtains the juvenile court's express consent pursuant to the first paragraph

of R.C. 3109.06, or finds the parents unsuitable pursuant to the second paragraph of R.C.

3109.06. Id. at ¶ 23-24. Unlike the R.C. 3109.04(D)(2) certification process, certification

pursuant to R.C. 3109.06 does not require a finding that the best interest of the child is for

neither parent to have custody of the child. Rielinger v. Rielinger, 8th Dist. Cuyahoga No.

90614, 2009-Ohio-1236, ¶ 57; In re Whaley, 86 Ohio App.3d 304, 311 (4th Dist.1993).

       {¶ 16} Father nevertheless asserts that the phrase "[a]ny disposition made pursuant to

this section * * * shall be made in accordance with [R.C.] 3109.04" found in the last

paragraph of R.C. 3109.06, incorporates the best-interest finding of R.C. 3109.04(D)(2)

necessary for certification of a matter to the juvenile court pursuant to R.C. 3109.06. Father

concedes his interpretation of R.C. 3109.06 has not yet been addressed by any Ohio court.

We decline to adopt Father's interpretation of R.C. 3109.06.

       {¶ 17} We first note that Father's interpretation ignores language of the last paragraph

of R.C. 3109.06 that is critical to its meaning. Contrary to Father's partial quoting of the

statute, the last paragraph of R.C. 3109.06 does not merely provide that "[a]ny disposition

made pursuant to this section * * * shall be made in accordance with [R.C.] 3109.04."
                                               -5-
                                                                      Warren CA2016-07-067

Rather, the paragraph states that "[a]ny disposition made pursuant to this section, whether by

a juvenile court after a case is certified to it, or by any court upon the death of a person

awarded custody of a child, shall be made in accordance with [R.C.] 3109.04[.]" (Emphasis

added.) Citing the Ohio Supreme Court's opinion in Richards v. Market Exchange Bank Co.,

81 Ohio St. 348 (1910), the Second Appellate District observed that "[t]here is a presumption

that every word in the statute is designed to have legal effect, and every part of the statute

must be regarded where practicable so as to give effect to every part of it." Shump v. First

Continental-Robinwood Assocs., 138 Ohio App.3d 353, 360 (2d Dist.2000).                 Father's

interpretation of R.C. 3109.06 fails to give legal effect to the "after a case is certified"

language of the statute.

       {¶ 18} R.C.3109.04 sets forth comprehensive procedural and substantive guidelines to

guide a court’s discretion in the allocation of parental rights and responsibilities. In that

respect, the last paragraph of R.C. 3109.06 is complementary to R.C. 2151.23(F)(1) which

provides that "[t]he juvenile court shall exercise its jurisdiction in child custody matters in

accordance with [R.C.] 3109.04[.]" Pursuant to these statutes, the General Assembly has

provided for child custody matters to be decided in all divisions of the common pleas courts

in accordance with the same procedural and substantive rules, i.e., R.C. 3109.04. In other

words, the incorporation by reference of R.C. 3109.04 into R.C. 3109.06 does not relate to

the procedure for certification to the juvenile court, but rather the way the juvenile court must

decide custody and parenting matters after certification.

       {¶ 19} Furthermore, Father's interpretation of R.C. 3109.06, as incorporating the best-

interest requirement of R.C. 3109.04(D)(2), would render the certification with consent of the

juvenile court provision of R.C. 3109.06 a practical nullity. The General Assembly certainly

did not intend to permit certification to a juvenile court pursuant to R.C. 3109.04(D)(2) solely

upon a finding that it is not in a child's best interest that either parent have custody, only to
                                               -6-
                                                                      Warren CA2016-07-067

enact a separate statute requiring that same best-interest finding, as well as the juvenile

court's consent. In such a circumstance, once a court makes the requisite best-interest

determination pursuant to R.C. 3109.04(D)(2), there would be no necessity for the consent of

the juvenile court to the certification pursuant to R.C. 3109.06. Stated in the abstract, where

one statute permits a thing to be done upon a particular finding, it is nonsense for a second

statute to permit the same thing to be done upon the same finding, plus something

additional. In such an instance, the second statute serves no purpose.                For R.C.

3109.04(D)(2) and 3109.06 to be given full effect, they may only be interpreted as permitting

distinct methods of certification.

       {¶ 20} In support of his interpretation of R.C. 3109.06, Father cites the Ohio Supreme

Court's opinion in In re Poling, 64 Ohio St.3d 211 (1992), and this court's opinion in

Valentine, 2010-Ohio-4075. Both opinions addressed R.C. 2151.23(F)(1). We find that

neither opinion supports Father's argument that the last paragraph of R.C. 3109.06

incorporates the best interest finding of R.C. 3109.04(D)(2) into the R.C. 3109.06 certification

process.

       {¶ 21} Poling involved the concurrent jurisdiction of two courts, the domestic relations

court which had granted custody of the parties' children to the mother under a divorce

decree, and the juvenile court which had adjudicated the children dependent. The case was

never certified to the juvenile court. Poling addressed whether the juvenile court had

jurisdiction to change the custody of the dependent children. The supreme court held that

the juvenile court had jurisdiction to determine the custody of the alleged dependent children,

even though there had been a prior divorce decree granting custody of the children to a

parent, but that the juvenile court was required to exercise its custody jurisdiction subject to

R.C. 2151.23(F)(1):



                                              -7-
                                                                        Warren CA2016-07-067

              However, when a juvenile court seeks to exercise its concurrent
              jurisdiction in a situation such as before us, i.e., where there is
              an existing custody decree, the juvenile court must do so in
              compliance with R.C. 2151.23(F)(1). This statute requires that
              "[t]he juvenile court shall exercise its jurisdiction in child custody
              matters in accordance with sections 3109.04, 3109.21 to
              3109.36, * * * of the Revised Code." (Emphasis added.)
              Therefore, when a juvenile court makes a custody determination,
              it must do so "in accordance with R.C. 3109.04."
              We view this legislative scheme as a means of granting the
              juvenile court jurisdiction to make particularized determinations
              regarding the care and custody of children subject to its
              jurisdiction, while respecting the continuing jurisdiction of the
              domestic relations or common pleas court that makes a custody
              decision in a divorce case. Stated otherwise, when a domestic
              relations or common pleas court makes a custody decision
              ancillary to a divorce proceeding, that court must comply with the
              strictures contained in R.C. 3109.04. Likewise, under R.C.
              2151.23(F)(1), a juvenile court must consider the dictates of R.C.
              3109.04 when exercising its custody jurisdiction. The juvenile
              court's custody decision is thus harmonized with the prior
              custody determination by the requirement in R.C. 2151.23(F)(1)
              that the juvenile court exercise its custody jurisdiction in
              accordance with R.C. 3109.04.
In re Poling, 64 Ohio St.3d at 216.

       {¶ 22} Poling does not support Father's argument. As stated above, Poling did not

involve a certification from the domestic relations court to the juvenile court, and simply held

that once a juvenile court obtains jurisdiction over children, it must exercise its custody

jurisdiction in accordance with R.C. 3109.04, as required by R.C. 2151.23(F)(1). In turn, R.C.

2151.23(F)(1) has nothing to do with the requirements for certification of a case to the

juvenile court by a domestic relations court. Rather, R.C. 2151.23(F)(1) relates solely to a

juvenile court's exercise of its custody jurisdiction and places no duties or constraints on the

domestic relations court.

       {¶ 23} Valentine likewise does not support Father's argument. Father cites Valentine

for the proposition that because "R.C. 3109.06 and R.C. 2151.23(F)(1) contain identical

language[,] * * * a best interest finding under R.C. 3109.04(D)(2) is required prior to

                                               -8-
                                                                        Warren CA2016-07-067

certification" under R.C. 3109.06.

       {¶ 24} In Valentine, we addressed whether a domestic relations court had properly

certified the case to a juvenile court under R.C. 2151.23(A)(1), 3109.04(D)(2), or 3109.06. In

determining that the domestic relations court did not properly certify the case to the juvenile

court under any of the foregoing statutes, we plainly recognized that R.C. 3109.06 was a

statutory mechanism for certification separate from and independent of R.C. 3109.04(D)(2).

Valentine, 2010-Ohio-4075 at ¶ 21.

       {¶ 25} We first addressed certification under R.C. 3109.04(D)(2) in reliance upon R.C.

2151.23(A)(1), and held that

              Where a domestic relations court relies upon R.C. 2151.23(A)(1)
              to certify a case to juvenile court, the court must be mindful of an
              additional requirement. That is, R.C. 2151.23(F) obligates a
              juvenile court to exercise its jurisdiction in child custody matters
              in accordance with, among other provisions, R.C. 3109.04.

              R.C. 3109.04, in turn, prescribes certain parameters for
              allocating and modifying parental rights and responsibilities.
              Subsection (D)(2) authorizes a domestic relations court to certify
              a case to the juvenile court upon finding "that it is in the best
              interest of the child for neither parent to be designated the
              residential parent and legal custodian of the child[.]" Thus,
              where a domestic relations court seeks to transfer a case to
              juvenile court under R.C. 2151.23(A)(1), the domestic relations
              court must also make this best interest finding under R.C.
              3109.04(D)(2) in order for jurisdiction to vest in the juvenile court.

Id. at ¶ 19-20. In the case at bar, although the domestic relations court could have relied

upon R.C. 2151.23(A)(1), and certified custody matters to the juvenile court pursuant to R.C.

3109.04(D)(2), it did not do so. Rather, the domestic relations court certified custody matters

to the juvenile court pursuant to R.C. 3109.06.          The foregoing analysis is therefore

inapplicable here.

       {¶ 26} In Valentine, we then turned to another statutory mechanism for certification,

R.C. 3109.06.     Valentine, 2010-Ohio-4075 at ¶ 21 (a juvenile court may also attain


                                               -9-
                                                                        Warren CA2016-07-067

jurisdiction over a domestic relations case by certification under R.C. 3109.06). In separately

considering whether certification was proper under R.C. 3109.06, we recognized that the

statute provides two distinct methods for certification under R.C. 3109.060: express consent

of the juvenile court or a finding of parental unsuitability. Id. at ¶ 21-25. Unlike our analysis

of domestic relations court certifications relying upon R.C. 2151.23(A)(1), we did not hold that

a domestic relations court must first make the best interest finding under R.C. 3109.04(D)(2)

in order to certify a matter to the juvenile court pursuant to R.C. 3109.06. Rather, we

specifically found that "transfer under R.C. 3109.06 can quickly be disposed of, as the

domestic relations court neither obtained the juvenile court's consent prior to transfer nor

made a finding that the parents were unsuitable." Id. at ¶ 27. We further noted that the

juvenile court had expressly declined to accept transfer of the case pending resolution of the

appeal. Id. at ¶ 37, fn. 2. In the case at bar, the domestic relations court received written

consent from the juvenile court. Valentine is therefore factually distinguishable.

       {¶ 27} Father further asserts the juvenile court lacks jurisdiction to address parenting

issues under R.C. 2151.23(F)(1), and thus certification is improper, because the domestic

relations court never made the required best interest finding under R.C. 3109.04(D)(2). In

light of our analysis above, we find no merit to Father's assertion and decline to further

address it.

       {¶ 28} In light of the foregoing, we hold that certification to a juvenile court pursuant to

the first paragraph of R.C. 3109.06 is proper once the transferring court obtains consent from

the juvenile court. In the case at bar, the domestic relations court obtained written consent

from the juvenile court. Consequently, certification was proper under R.C. 3109.06 and the

domestic relations court had no further requirements to fulfill under either R.C. 3109.06 or

3109.04(D)(2).

       {¶ 29} Father's assignment of error is overruled.
                                               - 10 -
                                           Warren CA2016-07-067

{¶ 30} Judgment affirmed.


HENDRICKSON, P.J. and PIPER, J., concur.




                               - 11 -